DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claims 14, 16, 20 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments to claims 14 and 20 to define the first and second nucleic acid constructs.
The rejection of claims 1, 4, 6 and 17 under 35 U.S.C. 102(a)(1) as being anticipated by Bird et al. (The Journal of Biological Chemistry, 1990, 265(31):19151-19157) has been withdrawn in view of applicant’s amendments to recite that the two nucleic acid sequences are separated by an IRES sequence.
The rejection of claims 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Pray (Nature Education, 2008, 1(1):204) has been withdrawn in view of applicant’s amendments to recite that the two nucleic acid sequences are separated by an IRES sequence.
The rejection of claims 13 under 35 U.S.C. 103 as being unpatentable over Bird et al. (The Journal of Biological Chemistry, 1990, 265(31):19151-19157) as applied to claims 1, 4, 6 and 17 above, and further in view of Kafri et al. (U.S. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the third nucleic acid".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dalba et al. (Molecular Therapy, 2007, 15(3):457-466).
	The claims are directed to a nucleic acid construct comprising: 
(i) a first nucleic acid sequence which either comprises a retroviral transfer vector or which encodes a retroviral protein; and 
(ii) a second nucleic acid sequence which encodes a detectable marker which is a cell surface protein comprising an extracellular domain and a membrane targeting domain,
wherein the first nucleic acid sequence and the second nucleic acid sequence are separated by a co-expression sequence which comprises an IRES sequence or a sequence encoding a self-cleaving peptide.
transmembrane domain (see Figure 2g).  Additionally, the construct of Figure 2g has the structure A-X-B in which A is the first nucleic acid sequence (gag), B is the second nucleic acid sequence (env) and X is a co-expression sequence (IRES).
	Accordingly, Dalba et al. anticipates the claims. 

Response to Arguments
In the reply dated December 22, 2020, applicant argues that Dalba et al. does not refer to a detectable marker and does not mention the problem of controlling the relative levels or ratios of different retroviral proteins.  Applicant’s arguments have been fully considered and not found persuasive. 
The claims are directed to a nucleic acid construct comprising three components:  (i) a first nucleic acid sequence which encodes a retroviral protein, (ii) a second nucleic acid sequence which encodes a detectable marker which is a cell surface protein comprising an extracellular domain and a membrane targeting domain, and an IRES between the first and second nucleic acid sequences.
[component (i)]; and a second nucleic acid sequence that encodes HIV Env, which is a cell surface protein comprising a surface domain and a transmembrane domain [component (ii)], and an IRES between component (i) and component (ii)(see Figure 2g).  
	The published application states that the expression level of the detectable marker may be determined using flow cytometry (see paragraph [0007]).  Env, which is a cell surface protein, can also be detected using flow cytometry.  Applicant has not provided any evidence that Env cannot serve as a detectable marker.
	Dalba et al. is not required to label the Env as a detectable marker.  The Env protein meets the limitations of the claim (a cell surface protein comprising a surface domain and a transmembrane domain), therefore, it can serve as a detectable marker.  Further, Dalba et al. is not required to mention the problem of controlling the relative levels or ratios of different retroviral proteins.   Because the construct of Dalba et al. meets the structural requirements of the claims, the construct of Dalba et al. anticipates the claimed construct.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dalba et al. (Molecular Therapy, 2007, 15(3):457-466) as applied to claims 1, 2 and 6 above, and further in view of Kafri et al. (U.S. Patent Application No. 2007/0042494; February 22, 2007).
	The claims are directed to a packaging cell comprising the construct of claim 1.
The relevance of Dalba et al. is set forth above.  Dalba et al. does not specifically teach a kit.  However, the concept of packaging components into a kit is well known and routine in the art.  For example, Kafri et al. teaches retroviral vector kit comprising: (a) a retroviral vector; and (b) a packaging cell line for producing retroviral particles (see paragraphs [0015] and claims 31-36). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to package components into a kit.  One would be motivated to do this for commercial exploitation of the invention by providing convenience for the end user.
.

Claims 17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dalba et al. (Molecular Therapy, 2007, 15(3):457-466) as applied to claims 1, 2 and 6 above.
	The claims are directed to a plasmid comprising the construct of claim 1 [claim 17] and a packaging cell comprising the construct of claim 1 [claim 19].
	The teachings of Dalba et al. are outlined above and incorporated herein.  
	Regarding claim 17, it would be obvious and routine to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the construct of Dalba et al. and clone the cassette into a plasmid.  One would have been motivated to do so for convenience (the plasmid can be easily replicated in bacteria) and there would have been a reasonable expectation of success given the routine nature of cloning nucleic acid into plasmids.
Regarding claim 19, while Dalba et al. teaches transfecting the various constructs into cells, Dalba et al. does not teach transfecting the RetroVLP construct comprising Gag-IRES-Env into a packaging cell.  However, selecting a particular cell type, including a packaging cell, for transfecting the construct of Dalba et al. is obvious, routine and well within the purview of one of ordinary skill in the art.  Further, applicant has not demonstrated that transfecting the claimed 
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 4, 10-12, 14, 16, 20, 22, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648